In this action the complaint purports to contain two causes of action, one to recover for money had and received and the other to compel specific performance of a contract relating to real property or to impress a trust on such property. Order dismissing the first cause of action for insufficiency, with leave to plead over, and dismissing the second cause of action pursuant to rule 107 of the Rules of Civil Practice (Statute of Limitations), affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Carswell, Adel, Wenzel and Schmidt, JJ., concur.